Citation Nr: 1537508	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to December 1951.  The Appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding his death, nor was he a former prisoner of war (POW).



CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. 3.103(c)(2) (2015)  requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the April 2015 videoconference hearing, the Appellant was assisted by an accredited representative from The American Legion, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  Neither the Appellant nor her representative have suggested any deficiency in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the hearing constitutes harmless error.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before readjudication of the appeal.

VCAA notice is not required in this instance because the issue decided herein is solely one of statutory interpretation.  Thus, the claim is barred as a matter of law, and/or cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board is remanding the issue of entitlement to service connection for the cause of the Veteran's death for additional development, but rendering a decision on the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  As this matter is solely a matter of statutory interpretation, the claim is not inextricably intertwined with the cause of death claim and the Board may adjudicate it accordingly.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

The Veteran died in September 2010.  At the time of the Veteran's death, service connection was in effect for a shell fragment wound scar of the right knee, rated as noncompensable from December 22, 1977; a failed total right knee replacement associated with a shell fragment wound scar, rated as 30 percent disabling from September 13, 2000, and as 60 percent disabling from May 14, 2003; and posttraumatic stress disorder (PTSD), rated as 30 percent disabling from February 27, 2002.  Additionally, the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disability from May 14, 2003.  At the time of his death, the 100 percent rating was only in effect for roughly seven years and four months.  It is undisputed that the Veteran was not a former prisoner of war and, because he was discharged from active duty in December 1951, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  Accordingly, the criteria for establishing DIC under 38 U.S.C.A. § 1318 have not been met and the claim is denied as a matter of law. Where the law is dispositive, the claim must be denied on the basis of absence of legal merit.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


REMAND

The Appellant asserts that service connection is warranted for the Veteran's cause of death.  The Appellant asserts that the Veteran's service-connected disabilities contributed to his ultimate cause of death.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Primarily, the Board notes that there appears to be some discrepancy regarding the Veteran's death certificate.  VA first received a copy of the death certificate, stamp dated October 2010, in November 2010.  The October 2010 death certificate lists pulmonary edema and severe coronary artery disease as the immediate causes of death.  Subsequently, in June 2011, VA received another copy of the Veteran's death certificate, stamp dated May 2011.  The May 2011 death certificate lists PTSD, apparently written in a different hand, as an underlying cause of death.  In November 2011, VA received a copy of a September 2011 letter from the doctor who signed the death certificate, Dr. W. Jeanfreau, to the Office of Vital Statistics requesting to amend the Veteran's death certificate to include PTSD.  As the amendment request from Dr. Jeanfreau postdates the version of the death certificate which includes PTSD, it is unclear whether the death certificate has been officially amended to include PTSD.  As such, the Board finds remand is warranted to provide the Appellant with an opportunity to submit an official amended copy of the death certificate.

Additionally, VA opinions were obtained in January and February 2012.  The January 2012 examiner was asked to provide an opinion as to whether the Veteran's demise was related to his service-connected failed right knee replacement.  The January 2012 examiner opined that the chronic pain resulting from the Veteran's service-connected failed total right knee replacement was not likely to have been a factor in his demise.  The February 2012 examiner was asked to provide an opinion as to whether the Veteran's PTSD at least as likely as not caused or substantially contributed to the Veteran's death.  The February 2012 examiner opined that while it is possible that the Veteran's service-connected PTSD casually shared in producing death via increased risk for coronary artery disease, it is less likely than not that PTSD caused or substantially contributed to the Veteran's death.  The February 2012 examiner provided the rationale that while medical literature contains increasing evidence that PTSD can put individuals at higher risk for heart disease and other medical conditions, there is currently no medical evidence denoting a clear causal connection between PTSD and coronary artery disease, pulmonary edema, or any other medical condition.

Upon review, the Board finds that neither the January 2012 nor the February 2012 VA opinions are sufficient for purposes of determining service connection for the Veteran's cause of death.  With respect to the January 2012 opinion, the examiner addressed only the pain associated with the Veteran's failed right knee replacement, rather than addressing the relevant question of whether the condition itself, including any related infections, contributed to the Veteran's death.  With respect to the February 2012 opinion, the VA examiner acknowledged that medical literature provides evidence that PTSD increases the risk for heart disease, but found that PTSD was unlikely to have contributed to the Veteran's death due to a lack of a causal connection between PTSD and coronary artery disease or pulmonary edema.  However, the relevant question was whether there was any causal connection between PTSD and the Veteran's death.  As such, the Board finds remand is warranted for additional VA opinions. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Appellant and her representative and provide her with the opportunity to submit an official copy of the Veteran's amended death certificate.

2.  Request another opinion regarding the etiology of the cause of the Veteran's death.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  The opinion should be obtained from an appropriate clinician.  If necessary, multiple opinions may be obtained from different specialists.  All pertinent symptomatology and findings must be reported in detail.  Upon review of the claims file, the clinician(s) should respond to the following:

a.  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected failed right knee replacement, to include related infections or complications, was the principal cause or a contributory cause of death?

b.  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected PTSD was the principal cause or a contributory cause of death?

c.  With respect to the Veteran's documented causes of death, is it at least as likely as not (a 50 percent or higher degree of probability) that these disorders are etiologically related to the Veteran's military service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for the Veteran's cause of death.  If the benefit sought on appeal is not granted to the fullest extent, issue the Appellant and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


